Citation Nr: 1131230	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to June 1979 and from June 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the Foreign Cases division of the RO in Pittsburgh, Pennsylvania.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran's most recent VA examination to determine the degree of severity of his service-connected back disability was performed in March 2006.   In correspondence to VA the Veteran asserted that his condition has worsened since his last examination.  The Board also notes that the Veteran expressed dissatisfaction with the adequacy and accuracy of the March 2006 examination report, due in part to a language barrier.

In light of this evidence suggesting that the Veteran's service-connected disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected back disability.                 
  
Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the disability on appeal during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected back disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include X-ray examination.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule.

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders.

The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

